OPINION — AG — ** BOARD OF CONTROL — CONFLICT OF INTEREST — TERMS OF OFFICE ** (1) UNDER THE PROVISIONS OF 19 Ohio St. 789 [19-789], A MEMBER OF THE BOARD OF CONTROL CAN BE REPLACED BEFORE HIS TERM IN OFFICE EXPIRES AND THE VACANCY SHALL BE FILLED BY THE SAME MANNER AS THE ORIGINAL APPOINTMENT. (2) MEMBERS OF THE BOARD OF CONTROL MAY BE REMOVED BY AN ACCUSATION FOR REMOVAL FROM OFFICE PRESENTED TO A GRAND JURY PURSUANT TO 22 Ohio St. 1181 [22-1181] ET SEQ.; BY AN ACCUSATION PRESENTED BY THE COUNTY COMMISSIONERS, 22 Ohio St. 1194 [22-1194] ; AND BY PROCEEDINGS INSTITUTED BY THE ATTORNEY GENERAL UNDER THE PROVISIONS OF 51 Ohio St. 91 [51-91], AT THE DIRECTION OF THE GOVERNOR OR UPON NOTICE VERIFIED BY FIVE OR MORE REPUTABLE CITIZENS OF THE COUNTY. THESE STATUTES SET FORTH THE SPECIFIC CAUSES FOR REMOVAL FROM OFFICE AND FURTHER CAREFULLY DEFINE THE METHOD AND PROCEDURES TO BE FOLLOWED IN EFFECTING SUCH REMOVAL. (3) WHETHER OR NOT A STATE EMPLOYEE WHO IS ALSO SERVING ON THE BOARD OF CONTROL OF A COUNTY HOSPITAL HAS A CONFLICT OF INTEREST INVOLVES A QUESTION OF FACT WHICH CANNOT BE ANSWERED AS A MATTER OF LAW. (COUNTY HOSPITAL, COUNTY OFFICERS, REMOVAL FROM OFFICE, VACANCY, COUNTY OFFICERS, PUBLIC OFFICIALS, CAUSE) CITE: 19 Ohio St. 795 [19-795], 19 Ohio St. 789 [19-789], 74 Ohio St. 841.4 [74-841.4], ARTICLE VIII, SECTION 1 (BETTY ELROD HUNTER) ** SEE OPINION NO. 87-509 (1987) **